DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1–3 and 7–12 are allowable. The restriction requirement set forth in the Office action mailed on June 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Claims 4–6 is withdrawn.  That is, Claims 4–6 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenny Knox (71,306) on November 22, 2021 (see the attached email exchange).

The application has been amended as follows: 
10. (Currently Amended) An array substrate, comprising: 
a base substrate and sub-pixel units distributed on the base substrate in an array, each of the sub-pixel units comprising a common electrode and a pixel electrode insulated from each other, at least one of the common electrode and the pixel electrode is an electrode structure, wherein: 
the electrode structure has a plurality of hollow portions arranged at intervals in a first direction, and electrode portions are formed between adjacent hollow portions; 
each of the hollow portions have at least a plurality of first hollow holes and a plurality of second hollow holes, and adjacent first hollow holes in each hollow portion are connected by the second hollow holes; 
projection planes of the first hollow holes in the first direction, which are adjacent and parallel to each other in the first direction, are completely overlapped, and 
each of the electrode portions comprises at least a first electrode block and a second electrode block, wherein the first electrode block is located between the first hollow holes that are adjacent and parallel to each other in the first direction, and the second electrode block is located between the second hollow holes that are adjacent and parallel to each other in the first direction; [[and]]
a sum of a width of each first hollow hole and a width of the first electrode block adjacent to the first hollow hole in the first direction is different from a sum of a width of each second hollow hole and a width of the second electrode block adjacent to the second hollow hole in the first direction, wherein the width is a dimension in the first direction; and
each of the first electrode block and the second electrode block has a constant width and has a quadrilateral shape.

Allowable Subject Matter
Claims 1–12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, presented in the November 12, 2021, Reply, are persuasive.  In view of the above Examiner’s Amendment, the arguments apply to all the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871